Citation Nr: 0118008	
Decision Date: 07/10/01    Archive Date: 07/16/01	

DOCKET NO.  00-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for silicone-induced 
immune deficiency, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  One of the matters the 
Board must address is which issue or issues are properly 
before it at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

In February 2000, the veteran filed a timely substantive 
appeal to a February 2000 statement of the case regarding the 
issue of entitlement to an increased evaluation for silicone-
induced immune deficiency syndrome, currently evaluated as 
10 percent disabling.  Accordingly, this issue is before the 
Board at this time.  Within the February 2000 substantive 
appeal, the veteran raised an additional claim.  This new 
claim was addressed within a statement of the case issued in 
August 2000.  A timely substantive appeal regarding this 
statement of the case has never been received by either the 
veteran or her representative.  In October 2000, written 
argument prepared by the veteran's representative made no 
reference to the new issue addressed by the RO in August 
2000.  Additional written argument submitted by the veteran's 
representative in May 2001 and June 2001 also made no 
reference to this issue.  Accordingly, the issue addressed by 
the RO in August 2000 is not before the Board at this time.

In evaluating this case, the Board notes that the veteran is 
currently receiving a total rating based on individual 
unemployability due to her service-connected conditions 
(TDIU).  She is also currently receiving entitlement to 
special monthly compensation.  Notwithstanding, the veteran's 
representative has clearly indicated that the veteran wishes 
to proceed on the issue before the Board at this time.  
Accordingly, the Board will adjudicate this claim. 

In May 2000, the veteran withdrew her request for a hearing 
before the Board.  Accordingly, the Board will proceed with 
the adjudication of this claim.  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to her claim under both 
the new and old criteria for the evaluation of claims.  In 
addition, all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The Board finds that a preponderance of the competent 
medical evidence to which the undersigned has given the 
greatest probative weight disassociates any of the veteran's 
current alleged difficulties with a silicone-induced immune 
deficiency disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected silicone-induced immune deficiency 
disability have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.10, 4.88(b), Diagnostic Code 6350 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board has reviewed the extensive medical evidence in this 
case, including (but not limited to) VA examination reports, 
private medical treatment records, detailed evaluations of 
the veteran's disabilities, articles submitted by the 
veteran, and the veteran's statements.  While the Board will 
only note several of the more important evaluations of 
record, it is important for the veteran to understand that 
the undersigned has reviewed the record in extensive detail.  

In a medical report provided by a physician working with the 
Center for Immune Environmental and Toxic Disorders, based in 
Houston, Texas, it was noted that the veteran had numerous 
complaints, including breast pain, fatigue, attention deficit 
disorder, memory disturbance, depression, anxiety, 
personality changes, sleep disturbances, tingling feeling in 
the hand, disequilibrium, nonrestorative sleep, frequent 
unusual nightmares, migraine headaches, intolerance to bright 
lights, intolerance to alcohol, recurrent flu-like illnesses, 
painful lymph nodes, severe nasal and other allergies, weight 
gain, muscle and joint aches, heart palpitations, frequent 
urination, cough, cold hands,  cold feet, carpal tunnel 
syndrome, multiple sensitivities to medicine, food and other 
substances, air hunger, sinus infections, and eye floaters.  
At this time, the veteran was diagnosed with silicone-induced 
immune deficiency.  Extensive difficulties associated with 
silicone-induced immune dysfunction were indicated.  

In a March 1994 medical report, it was noted that in 1991 the 
veteran had cosmetic breast surgery with silicone implants.  
It was reported that one year later she began experiencing 
some symptoms that seriously intensified.  She referred to 
breast pain, muscle and joint aches, fatigue, depression, and 
headaches.  The silicone implants were removed in October 
1993.  



A significant secondary history was also noted, including, 
but not limited to, a history of drug abuse, alcohol abuse, 
and sexual abuse.  She was diagnosed with a dysthymic 
disorder by history, alcohol and drug abuse (in remission for 
the last six years), and an atypical personality disorder 
with histrionic features.  

In a March 1994 statement, a physician working at the 
Environmental and Toxic Disorders Association noted abnormal 
lab results associated with the veteran's difficulties.  It 
was indicated that she usually requires bed rest 4 to 6 days 
per week.  Her condition had become well stabilized since the 
leaking silicone implants had been removed.  She reported no 
worsening in her symptoms.  It was indicated that anti-muscle 
antibodies had set up an inflammatory reaction in her muscles 
with activity and that rest helped to alleviate that 
condition.  

The physician recommended that she not return to work at all 
as her multiple sclerosis "like" symptoms prohibited her 
from performing her duties as an operating room nurse.  The 
diagnosis, noted a history of rash, arthritis, 
photosensitivity and a psychosis.  The veteran was found to 
be totally disabled.  

In a series of statements, the veteran has noted her 
difficulties, including those noted above.  She appears to 
associate all of these disabilities with a silicone-induced 
immune dysfunction.  In a September 1996 neurology 
examination it was reported that she had been recently 
detoxed for approximately four weeks.  Her difficulties at 
that time were noted.  Neck pain, headaches, radiculopathy 
with altered temperature of the lower extremities, low back 
pain, and thoracic pain were noted.  

In a March 1997 pulmonary evaluation the veteran's protracted 
and complicated medical history was noted.  Chronic allergic 
sinusitis, asthma, purulent bronchitis, and a chronic 
rheumatological disorder were noted.  


In a June 1997 rheumatology consultation the veteran was 
diagnosed with acute purulent bronchitis, an infected third 
finger, asthma, and an autoimmune disease.  She was evaluated 
on an emergency basis.  She stated she was developing a low-
grade fever, chills, and infections in her chest and throat.  
Other difficulties were also reported.

In October 2000 the veteran's representative requested that a 
complete and thorough VA examination be performed in order to 
determine the nature and extent of the disability at issue 
before the Board at this time.  The RO granted the 
representative's request.  

In a November 2000 evaluation the examiner noted that the 
veteran's claims file had been extensively reviewed.  The 
examiner also noted an extensive review of her case and the 
medical literature regarding the issue of silicone-induced 
immune deficiency.  Her multiple medical problems were noted.  
Extensive difficulties including, but not limited to, 
multiple kidney infections, lung infections, sinus 
infections, and other disorders were noted.  She contended 
that she had a low white cell count.  

In reviewing the veteran's claims file it was found that her 
white cell count was normal upon admission into the military, 
with a base line white count in October 1983 of 4.0.  
However, on February 28, 1984, it was noted that she had a 
white cell count of 3.8.  Extensive lab testing, including 
hematology studies, were performed.  Extensive examinations 
were also performed.  The examiner noted that he had 
discussed her condition with medical professionals in both 
the VA Medical Centers (VAMC) in Portland, Oregon, and 
Seattle, Washington.  These examiners indicated that she had 
multiple medical problems.  However, after reviewing the 
literature, the examiners found no current peer reviewed 
journals that describe any connective tissue disease or any 
immune deficiency related to silicone gel implants.  
Significantly, based on the operative report reviewed by the 
examiner, it was noted that the silicone gel breast implants 
were "intact" upon removal.  

The rheumatology departments consulted by the examiner 
reported that they were unaware of any immune deficiency 
disorders that are related to silicone gel breast implants.  
They were also unaware of any recent literature that points 
to any disorders related to silicone gel breast implants.  
They also stated "emphatically" that there was no evidence 
for silicone breast implants increasing the risk of 
connective tissue disease.  

With respect to the veteran's blood work that was performed 
in March 1994 (indicating multiple antibodies that were 
detected), the examiner reported that these test results were 
extensively discussed with the rheumatology departments at 
three VAMCs.  It was concluded that there was "no prognostic 
significance with respect to any connective tissue disorder 
or immune dysfunction.  These labs are highly questionable as 
to any significant value without having specific disease 
states such as pernicious anemia or direct related muscle 
disease problems such as dermatomyositis or polymyositis, 
which the [veteran] clearly does not have."  The examiner 
noted that extensive rheumatology examinations had indicated 
that she had never had a rheumatoid condition and that all 
testing had been negative.  It was noted she believed she had 
lupus and a rheumatoid disorder based on testing that had 
subsequently been found negative.  Simply stated, the report 
clearly indicates that she believed she has conditions that 
she does not have.
  
Regarding the veteran's alleged low white blood counts, the 
examiner noted that these low white counts were not 
critically low.  Subsequent laboratory testing had not 
demonstrated any immune dysfunction.  She was HIV negative 
and there was no other immune dysfunction.  Currently, her 
white cell count and differential was within the normal 
range.  

The examiner concluded that regarding the issue of silicone-
induced immune dysfunction, it was less likely than not that 
this condition was related to her history of silicone breast 
implants.  It was indicated that the medical evidence of 
record does not document this entity at this time.  

The medical evidence of record indicates that the veteran is 
receiving benefits from the Social Security Administration 
(SSA).  Pertinent records from this organization have been 
obtained by the RO.  

In January 2001, the RO contacted the veteran's 
representative in order to determine, based on the most 
recent VA examination, whether she wished to continue with 
her appeal.  The representative contacted her.  She indicated 
to her representative that she wished to continue her appeal.  
A supplemental statement of the case was issued in February 
2001.  Written argument was received by her representative in 
May and June 2001.  


Duty to Assist

The Board acknowledges that, during the pendency of this 
appeal, the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted into law.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date and is thus applicable to 
the instant appeal.  The VCAA requires that VA notify the 
veteran of the evidence necessary to substantiate her claim, 
requires VA to make reasonable efforts to assist a claimant 
in obtaining any and all evidence necessary to substantiate 
the claim and, under certain circumstances, requires 
examinations and the procurement of medical opinions.  

In this case, the Board specifically finds that VA has met or 
exceeded the obligations of both the new and old criteria 
regarding the duty to assist regarding this issue.  The RO 
has obtained all pertinent records regarding this issue and 
the veteran has been effectively notified of the evidence 
required to substantiate her claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  The veteran has been fully advised 
of the status of the efforts to develop the record as well as 
the nature of the evidence needed to substantiate this claim 
in multiple communications from the RO.  

The veteran and her representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate this claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.).  The 
Board finds that the veteran was adequately apprised of the 
elements needed to support her claim, and no prejudicial 
error results.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All known and identified evidence has been collected for 
review.  That is, the RO obtained the veteran's service 
medical records, post-service medical reports, and she was 
afforded a number of VA examinations.  The Board must note 
that the undersigned has found the November 2000 evaluation 
to be both extremely thorough and comprehensive.  A further 
evaluation, in the opinion of the Board, would serve no 
constructive purpose.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  The veteran's service-connected disability has been 
evaluated, by analogy, to 38 C.F.R. Diagnostic Code 6350 
(systemic lupus erythematous (disseminated)) (2000).  See 
38 C.F.R. § 4.20.  

Under this code, prior to August 30, 1996, a 30 percent 
rating was warranted where there were exacerbations of 
systemic lupus erythematosus of a week or more, 2 or 3 times 
a year, or symptomatology productive of moderate impairment 
of health.  A 60 percent rating was warranted where systemic 
lupus erythematosus was chronic with frequent exacerbations 
and multiple joints and organ manifestations productive of a 
moderately severe impairment of health.  An 80 percent rating 
was warranted where systemic lupus erythematosus was less 
than totally incapacitating, but the symptom combinations 
were productive of a severe impairment in health.  A total 
rating was warranted where there was systemic lupus 
erythematosus, acute, with constitutional manifestations 
associated with serious or synovial membrane or visceral 
involvement or other symptom combinations and this condition 
was totally incapacitating.  It was noted the residuals such 
as joint, renal, pleural, etc., were to be rated under the 
appropriate system, and are not to be combined with the 
rating code 6350.  The higher evaluation was to be assigned.

On August 30, 1996, the rating criteria for Diagnostic 
Code 6350 for systemic lupus erythematosus (the condition 
analogous in this case with silicone-induced immune 
deficiency disorder) were revised.  Under the revised code, a 
10 percent rating is warranted where there are exacerbations 
of this condition once or twice a year or symptomatic during 
the past few years.  A 60 percent evaluation is warranted 
with exacerbations lasting a week or more, 2 or 3 times per 
year.  A 100 percent evaluation is to be awarded when the 
condition is acute, with frequent exacerbations, producing a 
severe impairment of health.  Under Diagnostic Code 6350, 
this condition is to be evaluated either by combining the 
evaluations for the residuals under the appropriate system, 
or by evaluating it under Diagnostic Code 6350, whichever 
method results in a higher evaluation.  

In evaluating this case as a whole, the Board has reviewed 
the veteran's contentions regarding her multiple disorders.  
Based on a complete review of the medical evidence of record, 
the Board must find that the critical issue in this case is 
not whether she should receive an increased evaluation for 
her service-connected silicone-induced immune deficiency 
disability, but whether she has any residual disability 
associated with this condition.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In evaluating the medical evaluations and treatment records, 
the Board must find that the medical opinion of November 2000 
is entitled, by far, to the greatest probative weight.  The 
medical opinions which support the conclusion that the 
veteran suffers from a disability associated with silicone-
induced immune deficiency are dated, apparently based on an 
obsolete medical foundation, and have been thoroughly and 
totally discredited by the November 2000 medical opinion.  

The Board finds that the November 2000 medical opinion is 
entitled to great probative weight.  This medical opinion 
provides a comprehensive review of the veteran's condition.  
This medical opinion is supported by extensive development.  
Significantly, the veteran's own representatives have not 
disputed the importance of the November 2000 medical report.  

With regard to the veteran's own contentions that she suffers 
from multiple medical conditions associated with her service-
connected disability, the Board must find that these 
statements are entitled to very limited probative value.  

The Court has made clear that a lay party is not competent to 
provide probative evidence requiring expertise of specialized 
medical knowledge, skill, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay medical assertions to the effect that she has 
some form of disorder or disorders associated with an alleged 
silicone-induced immune deficiency is neither competent nor 
probative of the issue in question.  Simply stated, she is 
not competent to diagnose herself with conditions and then 
associate these conditions with a silicone-induced immune 
deficiency syndrome.

With regard to the March 1994 statement of a physician from 
the Environmental and Toxic Disorders Association, the Board 
must find that this medical opinion is entitled to extremely 
limited probative value.  The medical opinion of November 
2000 clearly refutes the determinations made within this 
medical report.  The medical report of March 1994 indicates 
that the veteran's condition had stabilized since the 
"leaking" silicone implants had been removed.  However, as 
correctly noted by the examiner in November 2000, during 
removal of these breast implants, the silicone implants were 
found to be intact.  No leakage was indicated.  This fact, 
clearly indicated in the medical evidence of record, 
fundamentally undermines the veteran's central contention 
that she suffers from a condition associated with silicone-
induced immune deficiency.  

The sole issue before the Board at this time is whether the 
veteran is entitled to an increased evaluation for silicone-
induced immune deficiency.  Based on the medical evidence 
cited above, the Board has found no residual disability 
associated with silicone-induced immune deficiency.  
Accordingly, an increased evaluation is clearly not 
warranted.  Significantly, the medical evidence currently of 
record places into question the current 10 percent evaluation 
as well as other evaluations associated with her alleged 
silicone-induced immune deficiency, including, but not 
limited to, her service-connected migraine headache 
disability, her service-connected low back strain, her 
service-connected glaucoma, and disorders that have been 
apparently associated with her active service.  

The Board suggests to the RO that a comprehensive review of 
the veteran's current rating based on disabilities alleged to 
have been caused by her active service is in order.  However, 
the issue of whether her veteran's service-connected 
disability evaluations should be reduced is not before the 
Board at this time.  Accordingly, the Board will not address 
this issue.  

It is important for the veteran to understand that the Board 
has reviewed, in detail, the medical evidence of record over 
many years.  Medical evidence that both supports and refutes 
her contentions has been reviewed.  Based on a review of this 
medical evidence, the Board must find that the preponderance 
of the evidence supports the determination that the veteran 
suffers from no disability associated with the alleged 
silicone-induced immune deficiency.  Accordingly, an 
increased evaluation is clearly not warranted.  The Board has 
considered her contentions regarding numerous difficulties.  
However, as noted above, she is not competent to offer 
medical opinions as to causation (i.e., what causes these 
problems).  While the veteran may have difficulties at this 
time, the preponderance of the evidence supports the 
conclusion that these difficulties are not associated with 
her active service and, most importantly, her alleged 
difficulty associated with breast implants.

The RO may wish to review the issue of whether a reduction in 
the award of the veteran's service-connected disability 
evaluations are warranted based on the November 2000 medical 
report.  The RO clearly provided the veteran service 
connection for multiple disorders based on the medical 
evidence that existed at the time those determinations were 
made.  As time passed, additional medical evidence has been 
obtained that is much more probative than the medical 
evidence that the RO utilized in order to award the veteran a 
TDIU.  These issues may be addressed by the RO at its 
discretion.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
In this regard, it is important to note that the veteran had 
been receiving a TDIU.  

As she is currently receiving a TDIU, it is unclear how the 
evaluation under 38 C.F.R. § 3.321(b)(1) could be implemented 
in these circumstances.  In any event, as the Board has found 
that she suffers from no residual disability associated with 
silicone-induced immune deficiency disability, an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is clearly not 
warranted.


ORDER

Entitlement to an increased evaluation for a silicone-induced 
immune deficiency disability is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

